192 F.2d 1017
52-1 USTC  P 9120
Alice McCourt LAMM, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12828.
United States Court of Appeals Ninth Circuit.
Dec. 17, 1951.

Petition to Review a Decision of the Tax Court of the United States.
Harry R. Horrow, Francis N. Marshall, Claude H. Hogan, Jr. and Thomas E. Haven, all of San Francisco, Cal., for petitioner.
Ellis N. Slack, Acting Asst. Atty. Gen., A. F. Prescott, Morton K. Rothschild and Harry Marselli, Sp. Assts. to Atty. Gen., for respondent.
Before MATHEWS, HEALY and POPE, Circuit Judges.
PER CURIAM.


1
The decision of the Tax Court is affirmed on the grounds and for the reasons stated in the opinion, 15 T.C. 305.